Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites that the controller is configured to move the at least one movable supporting element in permanent reaction to motions influencing the lifting…of the wind turbine blade.  Examiner is unclear what limitation the phrase in permanent reaction to motion means.  The word permanent does not appear to make any sense in the context of the claim.  For purposes of examination, the claim is interpreted to mean the controller is configured to move the element in reaction to motions influencing the lifting.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6, 8, 11, & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,873,641 to AH Industries (hereafter “AH”).
Claim 1 recites a lifting tool for lifting a wind turbine blade by means of a crane.  AH relates to a C-yoke structure for moving a wind turbine blade at the end of a crane.  See AH [0001] & [0095].  Claim 1 recites the lifting tool having at least one attachment means for attachment to the crane.  The recited attachment means is interpreted as a means-plus-function limitation in accordance with 35 USC 112(f).  Paragraph [0009] of applicant’s published specification denotes the equivalent structure as an eyelet.  AH teaches such an eyelet (58).  See AH Fig. 1 and [0095].  Claim 1 then recites at least one holding device for holding the wind turbine blade this holding device.  AH teaches such a holding device in the form of a hydraulic scissoring clamp system (18, 24, 48).  See AH Figs. 1-3.  AH teaches that these clamps can be controlled to increase force during tilting operations.  See AH [0071].  Thus, one of ordinary skill would infer that they are connected to a controller of the lifting tool.  Figures 1-6 of AH show that the holding device [has a]…movable supporting element (18) for supporting the wind turbine blade (4) and at least one actuator (24) connected to the at least one movable supporting element…so that the movable supporting element is movable by means of the actuator.  See AH [0081]-[0083].  Again, one of ordinary skill would infer that the scissoring system is controlled by the controller.  Regarding claim 2, figures 4 & 6 show that the movable supporting element (18) comprises a concave supporting surface (20”).  Regarding claim 3, AH also shows the movable supporting element (18) is connected to a frame (26) of the lifting tool (2) by means of an extendable arm (48).  See AH Figs. 1-6.  
Claim 4 then recites at least one further movable supporting element is connected to the frame opposite of the at least one movable supporting element.  The term opposite has several potential meanings.  One being on the opposite side of the blade’s thickness; e.g. the lower clamping element (20) versus the upper clamping element (18).  Or opposite may refer to the 
Claim 5 recites that at least one of the at least one movable supporting element is rotatable.  AH teaches that the entire C-yoke can be tilted [0047] and Fig. 7.  This makes the entire C-yoke, and by extension every component on it, rotatable because the tilt is a rotation.  Claim 5 does not recite that the support element rotates relative to the remainder of the lifting tool.  Claim 6 recites that at least one of the at least one movable supporting element is a glider shoe being movable in gliding directions…transverse to a longitudinal axis of the wind turbine blade and a height axis of the wind turbine.  Thus, the gliding direction in the C-yoke of AH is the axis defined by upper arm strut (26) that has counterweight (16) at its terminal end.  AH teaches that the clamps (18) are “slidably mounted” to the upper member.  See AH [0088]-[0089].  In other words, these clamps, which are moveable supporting element[s] can move slidingly along the length of strut (26).  This makes them glide shoes.
Regarding claim 8, AH shows two holding devices (8, 8’)…are arranged at a [longitudinal] distance from one another.  See AH Fig. 1. Regarding claim 11, AH teaches the lifting tool is attached to the crane.  See AH [0095].  Claim 13 recites a method for assembling a wind turbine blade with a hub of a wind turbine.  As before AH relates to such a method.  See AH [0001].  It teaches (a) positioning the wind turbine blade in a lifting tool according to claim 1, (b) attaching the lifting tool to a crane, and (c) lifting the wind turbine blade by means of the crane and positioning it towards the hub… so that the wind turbine blade is brought into contact with the hub.  See AH [0001], [0095], and Figs. 5-6.  As with claim 1, a controller is inferred to  control the actuation of the clamps.  Claim 14 recites that the controller is configured to move the at least one movable supporting element in permanent reaction to motions influencing the lifting…of the wind turbine blade.  As noted above, the claim is interpreted to mean the controller is configured to move the element in reaction to motions influencing the lifting.  AH teaches the clamps apply extra force during tilting operations, which is a motion influencing the lifting.  See AH [0071].

Claim 1-5, 8 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0257914 to Franke.
Claim 1 recites a lifting tool for lifting a wind turbine blade by means of a crane.  Franke relates to a C-yoke structure for moving a wind turbine blade at the end of a crane.  See Franke [0001], [0013], & Fig. 4.  Claim 1 recites the lifting tool having at least one attachment means for attachment to the crane.  The recited attachment means is interpreted as a means-plus-function limitation in accordance with 35 USC 112(f).  Paragraph [0009] of applicant’s published specification denotes the equivalent structure as an eyelet.  Figure 4 of Franke shows the crossbeams (11) has four such eyelets.  Claim 1 then recites at least one holding device for holding the wind turbine blade this holding device.  Franke has two holding device[s] in the form of the two C-grippers (1).  See Franke Figs. 1-4.  Franke teaches that the holding device is for installing a wind turbine blade to a wind turbine.  See Franke [0014].  Since an operator could not physically (or safely) actuate the clamping systems at those heights, one of ordinary skill would infer that the clamping system is connected to a controller of the lifting tool.  Franke teaches that the holding device [has a]…movable supporting element (10)) for supporting the wind turbine blade (14) and at least one actuator connected to the at least one movable supporting element…so that the movable supporting element is movable by means of the actuator in the form the motive power that moves the upper clamp (10) down, as seen in figures 1-2.  Again, one of ordinary skill would infer that the clamp (10) is controlled by the controller.  Regarding claim 2, figures 1-4 of Franke show that the movable supporting element (10) comprises a concave supporting surface.  Regarding claim 3, Figures 1-2 of Franke also show the movable supporting element (10) is connected to a frame (2) of the lifting tool by means of an extendable arm.    
Claim 4 then recites at least one further movable supporting element is connected to the frame opposite of the at least one movable supporting element.  The term opposite has several potential meanings.  For purposes of this rejection, the term opposite is defined as being on the opposite side of the blade’s thickness; e.g. the lower clamping element (9) versus the upper clamping element (10).  Support struts (4) is moveable in two ways.  First, the individual elements of the lower clamp (9) can be vertically moved to create a desired contour shape, as evidence by the differing heights in figures 2 & 3.  See also Franke [0013].  Alternately, the entire lower strut (4) can be rotated about the lower pivot.  See Franke [0025].  This second claim 5 which recites that at least one of the at least one movable supporting element is rotatable.  Or if the first interpretation is used, the upper clamp (10) is also rotatably (i.e. pivotably) mounted to its extendable arm.  See Franke Fig. 1.  Regarding claim 8, Franke shows two holding devices (1, 1)…are arranged at a [longitudinal] distance from one another.  See Franke Fig. 4.  Regarding claim 11, Franke teaches the lifting tool is attached to the crane.  See Franke [0005] and Fig. 4.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. 2018/0257914 to Franke or EP 2,873,641 to AH in view of U.S. 2018/0362306 to Lopez Bonedito (hereafter Lopez).
Claim 9 recites the lifting tool comprises a lifting tool sensor connected to the controller [that is]…configured to detect a relative distance or position of the lifting tool with respect to the wind turbine.  Neither Franke nor AH explicitly teach such a sensor.  But it would have been obvious to modify either reference to include such a sensor system in view of Lopez.  Lopez also relates to a wind turbine blade lifting system.  See Lopez [0008].  The lift system of Lopez is detect[ing] a relative…position of another object visually.  Claim 10 recites the controller is arranged to control the at least one actuator by means of a function of at least the relative distance or position.  As claim 10 is not a method claim, this limitation merely requires that the controller must be capable of actuating the actuator based on sensor data. If the sensors told the controller that the blade was in installation position, it would be obvious as a matter of common sense that the controller would be programmed to open the clamps to facilitate the installation.
Claim 12 recites comprising the lifting tool according to claim 1 and a wind turbine, whereby the wind turbine comprises a wind turbine sensor configured to interact with the lifting tool sensor to detect the relative distance or position.  As noted above, Lopez teaches the wind turbine has a distance sensor for interacting with the lifting device.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art teaches lifting devices for wind turbine blades and assorted variations on gripping devices.  But the prior art does not specifically teach arranging two glider shoes that specifically move towards and apart from each other in a direction transverse to both the blade longitudinal axis and height axis.  This specific variant of gripper is not taught or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”